DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2021 has been entered.
 Response to Amendment
Examiner acknowledges amended Claim 1, canceled Claims 3 and 8, and new Claims 9-25 in the response filed on 9/7/2021. 
Response to Arguments
Applicant's arguments filed 9/7/2021 have been fully considered but they are not persuasive. 
Applicant argues that Kanazawa1 teaches a range of maximum displacement Hmax (alleged as the term “indentation depth h”) is from 36.8 nm to 56.2 nm based on the equation 1.  Therefore, Kanazawa1 fails to disclose or suggest the feature “an indentation depth h is 85 nm ≤ h ≤ 140 nm” as recited in the present claim 1.  
	However, Applicant’s arguments are unpersuasive.  The Examiner notes that Applicant’s arguments cannot take the place of evidence.  The Examiner acknowledges how Applicant calculated Hmax to be 36.8 nm to 56.2 nm in Kanazawa1 (i.e. DH (kg/mm2) = 3.7926 x 10-2 {Pmax / (Hmax)2}, wherein indentation hardness (DH) = 60-140 kg/mm2 = 588.399-1372.93 N/mm2 and Pmax = 5 mgf = 4.903325 x 10-5 N).  However, the constant 3.7926 x 10-2 is directed to the indentation hardness DH having the end unit of kg/mm2.  As demonstrated in US 20040264025 (“Ishiguro”), the constant is different in the indentation hardness (DH) equation based on the type of end unit of the indentation hardness (See paragraph [0041] and equation (1) below).  

    PNG
    media_image1.png
    89
    429
    media_image1.png
    Greyscale

Therefore, the values 36.8 nm to 56.2 nm alleged by the Applicant as Hmax of Kanazawa1 are not necessarily correct.  The Examiner suggests Applicant to provide a declaration stating the actual Hmax values of Kanazawa1.    

Applicant further argues that Fig. 2 of Kanazawa1 is merely used for explaining the definitions of permanent strain (H1) and elastic recovery (H2).  Nothing in Fig. 2 shows any values of permanent strain (H1) and elastic recovery (H2). 
However, Applicant’s arguments are unpersuasive.  In response to Applicant argument that the references fail to show certain features of Applicant's invention, it is noted that the features upon which Applicant relies (i.e., values for each of the claimed permanent strain and elastic recovery) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Fig. 2 of Kanazawa1 is a diagram showing a change in the displacement of the indenter when the load is continuously increased until it reaches 5 mgf.  As shown in the figure, the displacement increases as the load increases, and the maximum displacement (Hmax) is shown at 5 mgf.  When the load is unloaded, the displacement gradually decreases.  Even if the weight becomes zero, the displacement shows a certain value (Pages 20-21 in the provided English machine translation document).  The instant claims are directed to a ratio between permanent strain to an elastic recovery (i.e. plastic deformation to elastic deformation).  One of ordinary skill in the art can infer such relationship in Fig. 2 without necessarily knowing the values for permanent strain and elastic recovery.  
Therefore based on Fig. 2, it appears that Kanazawa1 teaches a ratio of d of a permanent strain (H1) to an elastic recovery (H2) (permanent strain/elastic recovery) is about 1.00 (i.e. H1 and H2 are substantially the same).  While Kanazawa1 does not explicitly teach the claimed ratio d of a permanent strain to an elastic recover is 0.95≤d≤1.23, the Examiner deems that a person of ordinary skill in the art would have naturally been lead to create a magnetic recording medium having the claimed d values meeting the claimed limitations as the various modulus values (indenter, permanent strain, elastic recover, etc.) are all art recognized as critical parameters in the magnetic media arts.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have determined the optimum value of a results effective variable, such as a ratio of a permanent strain to an elastic recover, through routine experimentation, especially given that Kanazawa1 desirable achieves electromagnetic conversion characteristics and running durability in its magnetic recording medium.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re After, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Applicant argues that Suzuki is directed to a magnetic disc rather than a magnetic tape.  Applicant further argued that Suzuki’s elastic deformation ratio is measured by a different indentation hardness test with indentation depth less than 10 nm or 50 nm.  However, nothing in Suzuki discloses a magnetic tape having strip-shaped support body and a base layer comprising a binder, carbon particle powder and metal-containing particle powder.  
However, note that while Suzuki do not disclose all the features of the present claimed invention, Suzuki was used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a ratio d of a permanent strain to an elastic recovery (permanent strain/elastic recovery) of up to 1.00 and in combination with the primary reference, discloses the presently claimed invention. 
While secondary reference Suzuki teaches its magnetic recording medium in a form of a disk, primary references Kanazawa1 and Koyama disclose a magnetic recording medium in a form of disk or tape ([0002] and Pages 19 and 25 of Kanazawa 1; Col. 3: Lines 50-52 in Koyama).  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings relating to one magnetic recording medium with another recording medium.  
Examiner’s Comment
Applicant has acted as his or her own lexicographer to specifically define a term of a claim, in this case “indentation depth h” or “maximum indentation depth h” in Applicant’s Specification.  According to Applicant’s Specification, indentation depth h or maximum indentation depth h is based on the total/maximum displacement amount, not the indentation depth used by an indenter (please Applicant’s see Fig. 2 and [0013]).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claim recites the recording layer to include hexagonal barium ferrite magnetic powder.  However, Applicant’s disclosure merely compares its magnetic powder to hexagonal barium ferrite, not necessarily using hexagonal barium ferrite in the recording layer.  
Appropriate clarification and/or correction are required in the next response. 
Claim Objections
Claim 11 is objected to because of the following informalities:  In order for the nomenclature for all components be consistent, please amend “the metal containing particle” to “the metal-containing particle” (i.e. include a hyphen).  Appropriate correction is required.

Claims 15 and 16 are objected to because of the following informalities:  Please amend “the thickness” to “a thickness”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9-11, 14-17, and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5324571 (“Koyama et al.”) in view of JP 2009238326 (“Suzuki et al.”).
With regards to Claims 1, 4-6, and 22-25, Koyama et al. teaches a magnetic recording medium comprising a strip-shaped support body, a base layer containing a binder, a carbon particle powder (carbon black particle powder) and metal-containing powder (iron oxide particle powder), and a recording layer (Abstract, Col. 3: Lines 29-52, Col. 6: Line 58 bridging over to Col. 7: Line 14, Col. 14: Line 47 bridging over to Col. 15: Line 17).  Koyama et al. further teaches that in a recording surface, its permanent strain is from 0.01 to 0.5 µm, measured by using an indenter with a depth within 1.0 µm from the surface (Col. 1: Lines 42-45 and Col. 2: Lines 17-53).  
Koyama et al. does not teach an elastic recovery to determine the claimed ratio d of a permanent strain to an elastic recovery and an indentation depth h is 85-140 nm (i.e. sum of the permanent strain and elastic recovery).
However, Suzuki et al. teaches a magnetic recording medium having an elastic deformation ratio of 50-85%.  The elastic deformation ratio = {Welast / (Wplast + Welast)} x 100 (%) (Abstract, Fig. 3, [0012], and [0042]-[0045]).  Thus, Suzuki has a permanent strain (Wplast) of 15-50% and an elastic recovery (Welast) of 50-85%.  Therefore, Suzuki et al. has a ratio d of a permanent strain to an elastic recovery (permanent strain/elastic recovery) of up to 1.00 (i.e. permanent strain and elastic recovery are substantially the same).  In view of Koyama et al.’s permanent strain from 0.01 to 0.5 µm and the teachings of Suzuki et al. that the permanent strain and elastic recovery may be substantially the same, the prior art of record teaches an indentation depth h overlapping with the claimed range of 85-140 nm (e.g. a permanent strain and elastic recovery of 0.05 µm produces a ratio d of 1 and an indentation depth h of 0.1 µm).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Koyama et al.’s ratio d of a permanent strain to an elastic recovery be 1.00 and desirable indentation depth as claimed in order to obtain a magnetic recording medium with high durability, no recording error, and high reliability (Abstract and [0045]).
 
With regards to Claim 9, Koyama et al. teaches the strip-shaped support body includes polyester (Col. 3: Lines 41-45). 

With regards to Claim 10, Koyama et al. teaches the binder of the base layer comprises at least one of polyurethane-based resin or vinyl chloride-based resin (Col. 15: Lines 8-10). 

With regards to Claim 11, Koyama et al. teaches the metal-containing particle is α-Fe2O3 (Col. 7: Line 5).   

With regards to Claims 14 and 17, Koyama et al. teaches the recording layer includes polyurethane-based resin and/or vinyl chloride-based resin (Col. 9: Lines 5-10 and Col. 14: Lines 60-63).  

With regards to Claims 15 and 16, Koyama et al. teaches the thickness of the recording layer is less than 0.5 µm (Col. 4: Lines 9-10).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549. 

With regards to Claim 19, Koyama et al. teaches the recording layer includes hexagonal barium ferrite magnetic powder (Col. 5: Lines 42-44). 

With regards to Claim 20, Koyama et al. teaches the recording layer includes the claimed materials (Col. 11: Lines 28-31 and Col. 12: Lines 22-27). 

With regards to Claim 21, Koyama et al. teaches its magnetic recording medium further comprising a back coat layer (Col. 3: Lines 34-36). 

Claims 2, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5324571 (“Koyama et al.”) in view of JP 2009238326 (“Suzuki et al.”) as applied to Claim 1 above, and further in view of US Pat. No. 6472063 (“Watase”).
With regards to Claims 2 and 13, Koyama et al. does not specifically describe the claimed ratio relationships between the carbon black particle powder and iron oxide particle powder.
However, Watase teaches a magnetic recording medium comprising a base layer (non-magnetic layer), wherein the base layer includes carbon black particle powder and iron oxide particle powder (Abstract and Col. 3: Lines 30-40).  Examiner notes that the claimed volume ratio and area ratio are based on the concentration of the carbon black particle powder and iron oxide particle powder (Please see Fig. 3 and [0023] in Applicant’s Specification).  In the instant case, Watase teaching a composition ratio of carbon black particle powder to iron oxide particle powder of 100:0 to 75:25 by weight ratio overlaps the claimed ratios (i.e. a carbon black particle powder has a higher concentration/surface area than iron oxide particle powder).  The composition ratio of the carbon black particle powder in the base layer is 35-90% by weight (Col. 3: Lines 30-55). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize Koyama et al.’s volume ratio between the carbon black particle powder and iron oxide particle powder to be at 73:27 to 83:17, and an area ratio between the carbon black particle powder and iron oxide particle powder to be at 66:34 to 74:26 to achieve high dispersibility, increase filling ratio, and improve surface smoothness that will ultimately achieve desirable electromagnetic conversion characteristics (Col. 3: Lines 30-64).

With regards to Claim 7, Koyama et al. teaches its base layer further contains a lubricant (Col. 15: Line 13).   
Koyama et al. does not specifically teach the claimed lubricant concentration. 
However, Watase teaches its base layer further comprising a lubricant in an amount of 1-20% by weight with respect to the total weight parts of the carbon black particle powder and iron oxide particle powder (Col. 5: Lines 37-41).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the concentration of Koyama et al.’s lubricant to be 1-1.5 parts by mass relative to 100 parts by mass of a total amount of the carbon black particle powder and iron oxide particle powder in order to provide lubricating effects necessarily to provide a smooth recording with use with a magnetic head.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5324571 (“Koyama et al.”) in view of JP 2009238326 (“Suzuki et al.”) as applied to Claim 1 above, and further in view of US Pub. No. 20070009769 (“Kanazawa2”).
While Koyama et al. teaches its base layer further comprising an abrasive (Col. 7: Lines 1-14 and Col. 15: Line 12), Koyama et al. does not specifically teach the claimed abrasive concentration.  
However, Kanazawa2 teaches a base layer (nonmagnetic layer) comprising 3-25% by weight of an abrasive [0062].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize Koyama et al.’s abrasive content to be at 2-4 parts by mass in order to increase the strength of its magnetic recording medium. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5324571 (“Koyama et al.”) in view of JP 2009238326 (“Suzuki et al.”) as applied to Claim 1 above, and further in view of WO 2014115836 (“Hayashi et al.”).
Koyama et al. teaches the recording layer as set forth above, but does not specifically teach its recording layer includes cubic ferrite magnetic powder. 
However, Hayashi et al. teaches a magnetic recording medium comprising a recording layer that includes cubic ferrite magnetic powder (Abstract).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Koyama et al. use a cubic ferrite magnetic powder in its recording layer to further reduce noise of the magnetic recording medium and provide a high density recording (Abstract). 

Claims 1, 4-6, 9-11, 14-17, and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002237024 (“Kanazawa1”) in view of JP 2009238326 (“Suzuki et al.”). 
With regards to Claims 1, 4-6, and 22-25, Kanazawa1 teaches a magnetic recording medium comprising a strip-shaped support body (nonmagnetic support), a base layer (non-magnetic layer), and a recording layer (magnetic layer).  Kanazawa1 further teaches the base layer contains binder, carbon black particle powder and iron oxide particle powder ([0016], Page 8: Lines 22-25, and Page 9: Line 24).  
Kanazawa1 teaches an indentation depth h (Hmax), a permanent strain (H1), and elastic recovery (H2) in a recording surface, as measured by using a diamond indenter in the shape of a triangular pyramid with a depth of 0.1 µm, impart good running durability and electromagnetic conversion characteristics to the magnetic recording medium (Figs. 1 and 2, [0001]-[0003], Page 5: Lines 21 bridging over to Page 6: Line 15, and Page 20: Line 37 bridging over to Page 21: Line 16).   
Based on Fig. 2, it appears that Kanazawa1 teaches a ratio of d of a permanent strain (H1) to an elastic recovery (H2) (permanent strain/elastic recovery) is about 1.00 (i.e. H1 and H2 are substantially the same).  While Kanazawa1 does not explicitly teach the claimed ratio d of a permanent strain to an elastic recover is 0.95≤d≤1.23, the Examiner deems that a person of ordinary skill in the art would have naturally been lead to create a magnetic recording medium having the claimed d values meeting the claimed limitations as the various modulus values (indenter, permanent strain, elastic recover, etc.) are all art recognized as critical parameters in the magnetic media arts.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have determined the optimum value of a results effective variable, such as a ratio of a permanent strain to an elastic recover, through routine experimentation, especially given that Kanazawa1 desirable achieves electromagnetic conversion characteristics and running durability in its magnetic recording medium.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re After, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Furthermore, Suzuki et al. teaches a magnetic recording medium having an elastic deformation ratio of 50-85%.  The elastic deformation ratio = {Welast / (Wplast + Welast)} x 100 (%) (Abstract, Fig. 3, [0012], and [0042]-[0045]).  Thus, Suzuki has a permanent strain (Wplast) of 15-50% and an elastic recovery (Welast) of 50-85%.  Therefore, Suzuki et al. has a ratio d of a permanent strain to an elastic recovery (permanent strain/elastic recovery) of up to 1.00 (i.e. permanent strain and elastic recovery are substantially the same).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Kanazawa1’s ratio d of a permanent strain to an elastic recovery be 1.00 in order to obtain a magnetic recording medium with high durability, no recording error, and high reliability (Abstract and [0045]).

With regards to Claim 9, Kanazawa1 teaches the strip-shaped support body includes polyester (Page 23: Line 16). 

With regards to Claim 10, Kanazawa1 teaches the binder of the base layer comprises at least one of polyurethane-based resin or vinyl chloride-based resin (Page 9: Line 24 and Page 12: Lines 14-29). 

	With regards to Claim 11, Kanazawa1 teaches the metal-containing particle is α-Fe2O3 (Page 6: Lines 22-25). 

	With regards to Claims 14 and 17, Kanazawa1 teaches the recording layer includes polyurethane-based resin and/or vinyl chloride-based resin (Page 12: Lines 14-29 and Page 13: Lines 12-15).  

	With regards to Claims 15 and 16, Kanazawa1 teaches a thickness of the recording layer overlapping Applicant’s claimed range (Page 17: Lines 14-17 and Page 23: Lines 14-15).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549. 

	With regards to Claim 19, Kanazawa1 teaches the recording layer includes hexagonal barium ferrite magnetic powder  (Page 11: Lines13-14). 

With regards to Claim 20, Kanazawa1 teaches the recording layer includes the claimed materials (Page 14: Lines 25-28). 

With regards to Claim 21, Kanazawa1 further teaches a back coat layer (Page 17: Line 20).

Claims 2, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002237024 (“Kanazawa1”) in view of JP 2009238326 (“Suzuki et al.”) as applied to Claim 1 above, and further in view of US Pat. No. 6472063 (“Watase”).
With regards to Claims 2 and 13, Kanazawa1 does not specifically describe the claimed ratio relationships between the carbon black particle powder and iron oxide particle powder.
However, Watase teaches a magnetic recording medium comprising a base layer (non-magnetic layer), wherein the base layer includes carbon black particle powder and iron oxide particle powder (Abstract and Col. 3: Lines 30-40).  Examiner notes that the claimed volume ratio and area ratio are based on the concentration of the carbon black particle powder and iron oxide particle powder (Please see Fig. 3 and [0023] in Applicant’s Specification).  In the instant case, Watase teaching a composition ratio of carbon black particle powder to iron oxide particle powder of 100:0 to 75:25 by weight ratio overlaps the claimed ratios (i.e. a carbon black particle powder has a higher concentration/surface area than iron oxide particle powder).  The composition ratio of the carbon black particle powder in the base layer is 35-90% by weight (Col. 3: Lines 30-55). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize Kanazawa1’s volume ratio between the carbon black particle powder and iron oxide particle powder to be at 73:27 to 83:17, and an area ratio between the carbon black particle powder and iron oxide particle powder to be at 66:34 to 74:26 to achieve high dispersibility, increase filling ratio, and improve surface smoothness that will ultimately achieve desirable electromagnetic conversion characteristics (Col. 3: Lines 30-64).

With regards to Claim 7, Kanazawa1 teaches its base layer further contains a lubricant (Page 9: Lines 24-25).   
Kanazawa1 does not specifically teach the claimed lubricant concentration. 
However, Watase teaches its base layer further comprising a lubricant in an amount of 1-20% by weight with respect to the total weight parts of the carbon black particle powder and iron oxide particle powder (Col. 5: Lines 37-41).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the concentration of Kanazawa1’s lubricant to be 1-1.5 parts by mass relative to 100 parts by mass of a total amount of the carbon black particle powder and iron oxide particle powder in order to provide lubricating effects necessarily to provide a smooth recording with use with a magnetic head.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2002237024 (“Kanazawa1”) in view of JP 2009238326 (“Suzuki et al.”) as applied to Claim 1 above, and further in view of US Pub. No. 20070009769 (“Kanazawa2”).
While Kanazawa1 teaches its base layer further comprising an abrasive [0016], Kanazawa1 does not specifically teach the claimed abrasive concentration.  
However, Kanazawa2 teaches a base layer (nonmagnetic layer) comprising 3-25% by weight of an abrasive [0062].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize Kanazawa1’s abrasive content to be at 2-4 parts by mass in order to increase the strength of its magnetic recording medium. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable JP 2002237024 (“Kanazawa1”) in view of JP 2009238326 (“Suzuki et al.”) as applied to Claim 1 above, and further in view of WO 2014115836 (“Hayashi et al.”).
Kanazawa1 teaches the recording layer as set forth above, but does not specifically teach its recording layer includes cubic ferrite magnetic powder. 
However, Hayashi et al. teaches a magnetic recording medium comprising a recording layer that includes cubic ferrite magnetic powder (Abstract).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Kanazawa1 use a cubic ferrite magnetic powder in its recording layer to further reduce noise of the magnetic recording medium and provide a high density recording (Abstract).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/            Primary Examiner, Art Unit 1785